PER CURIAM.
The petition is granted and Natasha Renee Lang is hereby afforded a belated appeal from judgment and sentence entered in case number 01-2002-CF-4245-A in the Circuit Court in and for Alachua County. Upon issuance of mandate, a copy of the opinion shall be transmitted to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court shall appoint counsel for the appeal if petitioner qualifies for such an appointment.
WEBSTER, DAVIS, and LEWIS, JJ., concur.